DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pulley arrangement” of claim 2 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotational actuator and vertical actuator" in third to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10, 13, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goncalves et al (US 2020/0207167 A1) hereinafter, Goncalves.
	Regarding claim 7, Goncalves teaches an automatic hitching system, the system comprising: a hitch (hitch assembly 140) comprising a first aperture (pair of apertures 146) configured to interface with a connection feature of an item container; a vertical actuator (actuator assembly 184) configured to maneuver the hitch vertically; a sensor (actuator assembly 184) configured to sense a location of the item container and a location of the connection feature of the item container; a control system comprising a controller (mobility control hardware 220 and hitch control hardware 270), processor (processing device 205), and memory system (memory component 240), wherein the processor is connected to the memory system comprising instructions that, when executed by the processor, cause the system to: receive sensor input from the sensors indicative of the surroundings of the automatic hitching system, the location of the item container, and the location of the connection feature; interpret the sensor input to determine a hitch operation and/or an automated guided vehicle (robotic system 100) operation, wherein the hitch operation comprises directing the vertical actuator to maneuver the hitch, and wherein the AGV operation comprises directing movements of the AGV; and generate, via the controller, commands configured to cause the vertical actuator and/or AGV to effectuate the hitch operation and/or AGV operation (paragraph [0104] and [0105]).
	Regarding claim 8, Goncalves teaches the automatic hitching system of Claim 7, wherein the instructions, when executed by the processor, cause the automatic hitching system to: identify the item container or connection feature; determine the location of the item container, and the location of the connection feature, relative to the hitch; and determine a path from a current location of the AGV to a hitching position proximate the connection feature of the item container and/or item container (see Figure 14).
	Regarding claim 9, Goncalves (Figure 14) teaches the automatic hitching system of Claim 8, wherein the instructions, when executed by the processor, cause the automatic hitching system to: command the AGV to traverse the determined path from the current location of the AGV to the hitching position proximate the connection feature of the item container and/or item container; monitor the surrounding of the automatic hitching system, the location of the item container, and/or the location of the connection feature relative to the AGV as the AGV traverses the determined path (step 308); determine whether the determined path needs to be altered based on the monitored surrounding of the automatic hitching system, the location of the item container, and/or the location of the connection feature, relative to the AGV; and in response to determining that the determined path needs to be altered, determine a new AGV path from the current location of the AGV to the hitching position proximate the connection feature of the item container and/or item container.
	Regarding claim 10, Goncalves (Figure 17) teaches the automatic hitching system of Claim 7, wherein the instructions, when executed by the processor, cause the hitching system to: maneuver the AGV to position the aperture of the hitch beneath the connection feature of the item container (step 412); vertically maneuver the hitch to place the connection feature within the aperture (step 408); determine that the connection feature is positioned within the aperture (step 410); in response to determining that the connection feature is positioned within the aperture, alert the AGV that the hitch has successfully coupled with the connection feature (step 414).
	Regarding claim 13, Goncalves teaches the automatic hitching system of Claim 7, further comprising a rotational actuator configured to rotate the hitch (the height adjustment mechanism 180 includes a track 182, an actuator assembly 184, and a locking mechanism 186 that collectively facilitate movement, and more specifically a translation, extension and retraction of the hitch assembly 140 relative to the body 101 of the robotic system 100, paragraph [0052], Figures 3A-3B), wherein the instructions, when executed by the processor, are configured to cause the automatic hitching system to: interpret the sensor input to determine a hitch operation, wherein the hitch operation is configured to direct the rotational actuator to maneuver the hitch; and generate, via the controller, commands configured to cause the rotational actuator to effectuate the hitch operation (Figures 11, 14, and 17-18, paragraph [0104]-[0105]).
	Regarding claim 16, Goncalves (Figure 18) teaches the automatic hitching system of Claim 7, wherein the automatic hitching system receives an unhitching command from the AGV; wherein the instructions, when executed by the processor, are configured to cause the automatic hitching system to: command the vertical actuator to vertically maneuver the hitch to decouple the hitch from the connection feature (step 504); determine whether the hitch has decoupled from the connection feature (step 510); in response to determining that the hitch has not decoupled from the connection feature, continue to command the vertical actuator to vertically maneuver the hitch to decouple the hitch from the connection feature; in response to determining that the hitch has decoupled from the connection feature, alert the AGV that the hitch has decoupled from the connection feature (step 512).
	Regarding claim 17, Goncalves teaches all the limitations as discussed above.
	Regarding claim 19, Goncalves teaches the automatic hitching system of Claim 17, wherein the hitch comprises an inclined outer edge (insertion end 148, Figure 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Holtan et al. (US 2006/0273547 A1) hereinafter, Holtan in view of Johnson (US 6,871,714 B2) and further in view of Goncalves et al (US 2020/0207167 A1) hereinafter, Goncalves.
	Regarding claim 1, Holtan teaches a hitching system (hitch assembly 2) comprising: a frame (an upper mount 10, and a lower mount 12) configured to couple to an automated guided vehicle (AGV), wherein the frame comprises: a shaft (shaft 38); a hitch (foot 8) comprising an aperture (see Figure 4) that is configured to interface with a connection feature of an item container, wherein the hitch is coupled to an end of the shaft; a vertical actuator (gas spring 34. In other embodiments, the biasing mechanism 34 is a spring, an electric actuator or a hydraulic actuator.) configured to vertically maneuver the shaft.
	However, Holtan does not teach a lateral actuator configured to move the hitch laterally; a sensor configured to sense a surrounding of the automatic hitching system, a location of the item container, and a location of the connection feature of the item container relative to the hitch; a control system in communication with the lateral actuator, the vertical actuator, and the sensor, wherein the control system receives and interprets sensor inputs from the sensor, wherein the control system generates commands based on the interpreted sensor inputs to control the rotational actuator and vertical actuator to maneuver the hitch, and wherein the control system generates commands based on the interpreted sensor inputs to operate the automated guided vehicle.
	Johnson teaches a lateral actuator configured to move the hitch laterally (see Figures 1-9, Col. 5, Lines 20-33). 
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Holtan’s device, in view of Johnson, with a lateral actuator to enable fast and automated hitching.
	Goncalves teaches a sensor (one or more sensor arrays 230) configured to sense a surrounding of the automatic hitching system, a location of the item container, and a location of the connection feature of the item container relative to the hitch; a control system (user interface device 108) in communication with the lateral actuator, the vertical actuator, and the sensor, wherein the control system receives and interprets sensor inputs from the sensor, wherein the control system generates commands based on the interpreted sensor inputs to control the rotational actuator and vertical actuator to maneuver the hitch, and wherein the control system generates commands based on the interpreted sensor inputs to operate the automated guided vehicle (paragraph [0046] and [048]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Holtan’s device, in view of Goncalves, with a sensor and control system to automate the hitching process.
	Regarding claim 3, the combination of Holtan in view of Johnson and further in view of Goncalves teaches the automatic hitching system of Claim 1, wherein the lateral actuator is configured to rotate the hitch about an axis (see Johnson, Figures 1-9, Col. 5, Lines 20-33).
	Regarding claim 4, the combination of Holtan in view of Johnson and further in view of Goncalves teaches the automatic hitching system of Claim 1, wherein the hitch comprises a hitch pocket (plate 42, see Halton Figure 4) that is surrounded by a peripheral wall (walls 74a, 74b, 78, see Halton Figure 4).
	Regarding claim 5, the combination of Holtan in view of Johnson and further in view of Goncalves teaches the automatic hitching system of Claim 4, wherein the hitch pocket comprises a plurality of apertures (the first hitching feature 44, the second hitching feature 46 and the lock slot 50 are holes that extend completely through the plate 42, see Halton Figure 4) configured to interface with different connection features, and wherein the peripheral wall is adapted to guide the connection feature into at least one of the plurality of apertures.
	Regarding claim 6, the combination of Holtan in view of Johnson and further in view of Goncalves teaches the automatic hitching system of Claim 1, wherein the automatic hitching system is configured to be retrofitted on the AGV.
Allowable Subject Matter
Claims 2, 11-12, 14-15, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 teaches that the vertical actuator comprises a motor that moves the shaft up and down using a wind-up belt in a pulley arrangement. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 11 teaches in response to determining that the connection feature is sized for the second aperture, vertically maneuver the hitch to apply an upward preload on the connection feature with the hitch, maneuver the AGV forward such that the connection feature is placed in the v-shaped groove and guided therein to the second aperture. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 14 teaches the instructions, when executed by the processor, cause the automatic hitching system to: determine whether the hitch needs to be rotated to align the hitch with the connection feature of the item container based on the location of the connection feature relative to the hitch; in response to determining that the hitch needs to be rotated to align with the connection feature. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 15 teaches in response to determining that the item container is coupled to the AGV, continue monitoring the location of the item container relative to the AGV. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 18 teaches that the first and the second apertures are configured to interface with different connection features and are at least partially disposed within the pocket; and a groove configured to guide the connection feature to the second aperture. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 20 teaches the vertical actuator is a lifting mechanism of a forklift. A combination of these limitations and the other recited features was not reasonably found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach automated hitch systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618